Citation Nr: 1611761	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. For the period from November 1, 2009, entitlement to an increased rating in excess of 30 percent for left trigeminal nerve neuralgia, claimed as a left eye disability. 

2. Entitlement to an increased rating in excess of 30 percent for a dysthymic disorder.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from October 1973 to July 1975, from September to December 1994, from January to October 2002, and from February 2003 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In an August 2009 rating decision from which this appeal arises, in part, the Agency of Original Jurisdiction (AOJ) reduced a 30 percent rating for left trigeminal nerve neuralgia to zero percent (noncompensable), effective November 1, 2009. The Veteran appealed that decision to the Board. During the pendency of the appeal, the Veteran made statements, indicating his belief that his left trigeminal nerve neuralgia was worse than the 30 percent rating that had been previously assigned. In a May 2015 rating decision, the AOJ granted the claim for a restored rating. As that decision fully granted the claim for restoration of the 30 percent rating, the restoration claim is no longer in appellate status. The AOJ also issued a May 2015 Supplemental Statement of the Case (SSOC), denying the Veteran's claim for an increased rating in excess of 30 percent from November 1, 2009, stating that the 
30 percent rating assigned was not the maximum rating allowed under the appropriate Diagnostic Code. As the Veteran is seeking an increased rating and the AOJ adjudicated that issue as part of his original appeal, the Board will consider the claim for an increased rating in excess of 30 percent for left trigeminal nerve neuralgia, effective November 1, 2009.

As a result of the August 2009 rating decision, reducing the 30 percent rating for left trigeminal nerve neuralgia to zero percent, the AOJ also reduced the Veteran's combined rating for his service-connected disabilities from 50 percent to 30 percent, effective November 1, 2009. The Veteran filed a claim a seeking a restoration of the 50 percent combined disabilities rating and appealed it to the Board. In the May 2015 rating decision, the AOJ granted the claim for restoration of the 30 percent rating for left trigeminal nerve neuralgia and, in so doing, restored the combined 
50 percent rating for the Veteran's service-connected disabilities. The claim for a restoration of a combined 50 percent rating for the Veteran's disabilities is no longer in appellate status. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this appeal should take into consideration these electronic records (electronic claims file).

The issues of an increased rating for a dysthymic disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire increased rating period, dating to November 1, 2009, the Veteran's left trigeminal nerve neuralgia has been characterized by symptoms more nearly approximating incomplete severe paralysis of the left trigeminal nerve. 

2. For the entire increased rating period, dating to November 1, 2009, the Veteran's trigeminal nerve neuralgia has not been characterized by symptoms more nearly approximating complete paralysis of the left trigeminal nerve. 


CONCLUSION OF LAW

For the increased rating period from November 1, 2009, the criteria for an increased rating in excess of 30 percent for left trigeminal nerve neuralgia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.123, 4.124a, Diagnostic Codes 8205, 8405 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

The AOJ did not provide the Veteran with a VCAA notice explaining the requirements for substantiating the claim for an increased rating for left trigeminal nerve neuralgia. Yet, prior to the issuance of the August 2009 rating decision from which the appeal arises, in July 2009, the RO advised the Veteran by letter of the requirements for substantiating a claim for an increased rating for his service-connected dysthymic disorder. In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The pertinent information in a VCAA letter regarding the substantiation of a claim for an increased rating is the same, regardless of the service-connected disability for which the Veteran is seeking the increased rating. Therefore, the Veteran was provided with the relevant notice and information in the July 2009 letter, prior to the August 2009 adjudication of the claim for left trigeminal nerve neuralgia. Additionally, the Veteran has shown actual knowledge of the evidence required for an increased rating, as shown by statements indicating that the disability had worsened. 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the identified treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In December 2012 and August 2014 Remands, the Board requested that the AOJ obtain outstanding treatment records and provide the Veteran with examinations to determine the current severity of his left trigeminal nerve neuralgia. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AOJ's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the pendency of the appeal, VA has assigned the Veteran's left trigeminal nerve neuralgia a 30 percent rating under Diagnostic Code 8405. 38 C.F.R. 
§ 4.124a.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale as paralysis of the identified nerve, with a maximum rating equal to moderate, incomplete paralysis of the nerve. The only exception is for tic douloureux, which, under Diagnostic Code 8405, may be rated in accordance with its severity, up to complete paralysis of the affected nerve. 38 C.F.R. §§ 4.124, 4.124a (2015). 

Diagnostic Code 8205 provides the rating criteria for paralysis of the fifth (trigeminal) cranial nerve, and, therefore, neuralgia (Diagnostic Code 8405) of that nerve. The rating is to be dependent on the relative degree of sensory manifestation or motor loss. A 10 percent rating is to be assigned for incomplete, moderate paralysis; a 30 percent rating is to be assigned for incomplete, severe paralysis, and a maximum 50 percent rating is to be assigned for complete paralysis. 38 C.F.R. 
§ 4.124a.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Id. 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
	
After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Left Eye Disability

The evidence weighs against a grant of an increased rating in excess of 30 percent for the Veteran's service-connected left trigeminal nerve neuralgia. Parenthetically, the Board notes that the Veteran was initially service-connected for residuals of herpetic keratitis, believed to have manifested as a left eye disability. During the pendency of the appeal, VA examiners performed both ophthalmologic and cranial nerve testing to determine the nature of the Veteran's service-connected herpetic keratitis residuals. 

In a September 2009 letter, a doctor stated that the Veteran had constant retrobulbar pain on the left side of his head "in and around the eye." She indicated that the Veteran had to wear sunglasses indoors because "lights [bother] him a lot," causing "throbbing pain" and tearing. 

In an October 2009 VA treatment record, the Veteran reported having a history of herpetic keratitis in the left eye. The examiner reported finding no evidence of iritis or keratitis.

In a November 2009 VA eye note, a VA ophthalmological surgeon wrote that the Veteran had photophobia that was not explained by examination findings. The examiner also reported finding no evidence of iritis.

In an October 2011 VA primary care note, a VA examiner reported that the Veteran was not experiencing eye pain. 

In a February 2012 VA eye note, the Veteran reported experiencing photophobia, intermittent left eye pain, and secretions upon waking. In a February 2012 VA eye consult report, written the same day, a ophthalmological physician reported finding a refractive error causing abnormal vision, mild allergic conjunctivitis in the left eye, and no evidence of uveitis.  

In an April 2012 VA primary care note, the Veteran reported having experienced left eye pain and secretions. The examiner found no evidence of erythema or secretions. 

In a May 2012 VA eye note, the Veteran reported experiencing left eye pain. Upon examination, the examiner noted mild conjunctivitis, but no evidence of uveitis or keratitis. 

In a November 2012 VA primary care note, a VA examiner wrote that the Veteran was not experiencing eye pain. 

In a January 2013 VA ophthalmological examination report, the Veteran reported experiencing pain in an area temporal to his left eye, mostly when exposed to bright sunlight. The Veteran denied experiencing any current herpetic keratitis symptomatology. The Veteran reported experiencing tearing of the eyes, mostly in the left, and awakening with left eye secretions every day. After examination, the examiner found that the Veteran had some vision loss due to senile cataracts and refractive error. The examiner found no evidence at present of either herpetic keratitis or iritis. After examination, the examiner diagnosed bilateral senile cataracts, a Meibomian gland dysfunction/posterior blepharitis, pinguecula, and mild chronic conjunctivitis. The examiner indicated that there was no preauricular node that would suggest herpetic conjunctivitis. The examiner indicated that the Veteran exhibited some light sensitivity upon examination due to mild posterior blepharitis/Meibomian gland dysfunction in both eyes, associated with conjunctival reaction. The examiner found no evidence to suggest that those symptoms were related to a herpes virus. 

In a January 2013 VA cranial nerve examination report, the Veteran reported developing a painful viral infection in his left eye during service that still persisted. Upon examination, the examiner reported that both muscle strength testing and sensory examinations of all cranial nerves were normal. The examiner found that the Veteran experienced constant moderate pain, at times excruciating, on the left eye area related to incomplete, severe paralysis of the trigeminal nerve. 

In a March 2013 VA addendum, the examiner who wrote the January 2013 VA cranial nerves examination report was asked to explain his determination of incomplete, severe paralysis of the trigeminal nerve in light of the fact that the nerve involvement shown on examination was purely sensory. The examiner wrote that there were no significant differences between the findings in the January 2013 VA ophthalmological examination report and the January 2013 VA cranial examination report. He noted that the eye examiner indicated that the Veteran had visual loss solely attributed to refractive error, rather than a cranial nerve disorder. In explaining the term "incomplete, severe paralysis," the examiner wrote that the "trigeminal nerve is both motor and sensory," and, in the Veteran's case, there was "no involvement of the motor portion at all." The examiner noted that the Veteran's "trigeminal innervated muscles [were] functioning quite well." The examiner found that that there was sensory involvement in the left cornea, secondary to herpes simplex iridocyclitis. The examiner stated that this was "akin to a very localized post herpetic neuralgia involving the cornea and could be best characterized as severe. Despite the lack of any motor function loss of the trigeminal nerve, the examiner found that there was "paralysis" of the left trigeminal nerve that he considered severe based on the Veteran's account.  

In an October 2014 VA cranial nerves examination report, the same examiner noted reviewing the evidence of record. During an interview, the Veteran reported experiencing "constant dull, pulsatile pain in [the left eye] that may spread to the
periocular areas." The Veteran stated that the pain was "worst in the mornings," and when the Veteran was "exposed to strong light or other environmental hazards such as dust." The Veteran's stated that, during such exposures, he experienced blurred vision, excessive lacrimation, and pain in the left eye that would significantly increase in severity. The examiner found that the Veteran experienced constant pain, at times excruciating, of a severe nature due a service-connected disability of the trigeminal nerve. The examiner reported that the motor portions of the trigeminal nerve were not affected by that disability. As the sensory portions of the nerve were the only part affected by the service-connected disability, the examiner stated that the Veteran's condition more nearly approximated incomplete, severe paralysis of the trigeminal nerve. 

In a November 2014 VA ophthalmological examination report, the Veteran indicated that he experienced longstanding secretions in the left eye, causing the eyelids to stick together upon awakening. He reported using eye drops, which gave relief. After examination, the examiner found that the Veteran had loss of vision due to early senile cataracts and refractive errors. The examiner indicated that the Veteran exhibited other symptoms, such as secretions, due to posterior blepharitis/chronic allergic conjunctivitis. The examiner noted that service treatment records showed a diagnosis of "presumed herpetic ulcerative blepharitis of the left lower eyelid" on April 14, 2003. Ten days later, the Veteran was diagnosed with herpetic dendritic keratitis of the left eye, indicating corneal involvement. By May 2003, service examiners found resolved herpetic keratitis of the left eye. The examiner indicated that there was no evidence of chronic blepharitis or conjunctivitis in the service treatment records, apart from the one instance of herpetic blepharitis that resolved in 10 days after onset. The examiner also found no evidence of active herpes infection, or other herpes-related symptoms, such as keratitis, uveitis, iridocyclitis, or iritis.  

For increased rating period from November 1, 2009, the evidence weighs against an increased rating in excess of 30 percent for the Veteran's left eye disability. In the January 2013 and October 2014 VA cranial nerves examinations, and the March 2013 addendum, a VA examiner indicated that the Veteran's service-connected residuals of herpetic keratitis were manifested by neuralgia of the left trigeminal nerve. In almost all instances of cranial neuralgia, VA may only assign a maximum rating equal to that listed for moderate, incomplete paralysis of the particular nerve. 38 C.F.R. §§ 4.124. Under Diagnostic Code 8405, a veteran exhibiting symptoms more nearly approximating moderate, incomplete paralysis of the trigeminal nerve would be assigned a 10 percent rating. 38 C.F.R. § 4.124a. The only exception is for tic douloureux, another name for the Veteran's diagnosed trigeminal neuralgia. See Dorland's Illustrated Medical Dictionary, 1953 (31st ed. 2007). Under Diagnostic Code 8405, the Veteran's disability may be rated in accordance with its severity, up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124a.

In the examination reports and addendum, the VA cranial nerves examiner concluded that the Veteran experienced impairment of the sensory portions of the left trigeminal nerve, resulting in constant pain, with excruciating episodes, that could be best described as moderate to severe. The examiner also explained that the Veteran's disability did not cause any impairment of the motor portions of the left trigeminal nerve. Therefore, the examiner found that the Veteran's symptoms more nearly approximated an incomplete, severe paralysis of the left trigeminal nerve, as contemplated by the 30 percent rating currently assigned under Diagnostic Code 8405. Id. As the evidence for the increased period from November 1, 2009, contained no indication that the Veteran's service-connected disability resulted in any impairment of the motor portions of the nerve, the examiner specifically found that the Veteran's symptoms had not more nearly approximated the complete paralysis of the left trigeminal nerve required for a next higher (maximum) 50 percent rating under that Diagnostic Code. Id. Considering the cranial nerve examiner's thorough review of the evidence and detailed explanation of his findings, the Board finds that his opinion has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).

For the increased rating period from November 1, 2009, the evidence of record contains no indication that the Veteran's service-connected left trigeminal neuralgia more nearly approximated the complete paralysis of that particular nerve required for a next higher 50 percent rating under Diagnostic Code 8405. The evidence weighs against a grant of an increased rating under that Diagnostic Code. 38 C.F.R. § 4.124a.

The Board also finds that a higher or separate disability rating under another Diagnostic Code is not appropriate in this instance. During the period from November 1, 2009, the Veteran reported having left eye disorder symptomatology, such as daily secretions, that he believed was related to his in-service herpetic keratitis. In January 2013 and November 2014 VA eye examination reports, a VA examiner noted that the Veteran had vision problems related to refractive errors and senile cataracts. Refractive errors of the eye are not diseases or injuries for which service connection can be granted. 38 C.F.R. § 3.303(c) (2015). Senile cataracts are solely associated with age, and not any particular incident. Dorland's, at 309. The service treatment records contain no notation suggesting that the Veteran developed cataracts in service, and the Veteran not made any statement indicating that they did. The VA examiner also diagnosed posterior blepharitis, related to chronic allergic conjunctivitis. The examiner found that neither condition was related to service, to include a single instance of in-service blepharitis that resolved in 
10 days. Therefore, the Board finds that the Veteran does not have any additional eye disorder related to his in-service herpetic keratitis, and an additional or increased rating under another Diagnostic Code would be inappropriate.

The preponderance of the evidence is against the Veteran's claim for a higher rating. Consequently, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's left trigeminal nerve neuralgia. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected left trigeminal nerve neuralgia, turning to the first step of the extraschedular analysis, for the entire initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's conditions were specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. During the increased rating period, dating to November 1, 2009, the Veteran's service-connected disability has been manifested by incomplete paralysis of the trigeminal nerve, in that the motor functions of the nerve were unaffected, but still resulting in severe pain symptomatology. The schedular rating criteria, Diagnostic Code 8405, specifically provide for a rating for the Veteran's particular form of cranial nerve neuralgia, by its effects on that particular nerve. 38 C.F.R. § 4.118 (2008). In this case, comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

As the schedular evaluation contemplates the symptomatology of the Veteran's left trigeminal nerve neuralgia, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's left trigeminal nerve neuralgia, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period from November 1, 2009, entitlement to an increased rating in excess of 30 percent for left trigeminal nerve neuralgia, claimed as a left eye disability, is denied. 




REMAND

The issues of an increased rating for a dysthymic disorder and entitlement to a TDIU are not ready for appellate review and are REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding post-service records regarding VA and private treatment for the Veteran's dysthymic disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. The AOJ is advised to request that the Veteran provide the necessary forms to allow for the obtainment of records from the San Juan Capistrano medical system regarding his in-patient treatment in April 2015, and any other facilities where he sought treatment. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. After the above has been completed, schedule the Veteran for a VA examination with a qualified examiner to determine the current severity of the Veteran's dysthymic disorder. The examiner should perform all necessary testing to determine the functional impairment caused by the service-connected psychiatric disability. The examiner should review the electronic claims file, to include all records regarding the Veteran's hospitalizations in December 2014 and April 2015. The examiner should also describe the effects of the disability upon the Veteran's ordinary activities, if any. 

3. Perform any further development deemed necessary, to include the potential referral of the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration for any time during the appeal period during which his disability ratings did not meet the threshold criteria set forth in 38 C.F.R. § 4.16(a) (2015) that must be met before a schedular TDIU may be considered.

3. Readjudicate the claims for an increased rating for a dysthymic disorder and entitlement to a TDIU. If the benefits sought are not fully granted, furnish the Veteran a SSOC, and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


